1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    DRESDEN MICHAEL WILLIAMS,                         Case No. 2:18-cv-01297-MMD-GWF
7                                      Petitioner,                    ORDER
            v.
8
     JERRY HOWELL, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Petitioner’s motion for enlargement of time (ECF No. 23)

12   is granted. It is therefore ordered that Petitioner will have until January 26, 2019, to file

13   an opposition to Respondents’ motion to dismiss.

14          Further, as Petitioner indicates he has not received a copy of the pending motion

15   to dismiss, the Clerk of Court is directed to send Petitioner a copy of the motion to dismiss

16   (ECF No. 10).

17

18          DATED THIS 26th day of December 2018.

19
20                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
